Case 1:19-cv-17196-NLH-JS Document 217 Filed 12/01/20 Page 1 of 2 PageID: 2507




December 1, 2020

Sean X. Kelly, Esq.
Marks, O’Neill, O’Brien, Doherty & Kelly
Cherry Tree Corporate Center
535 Route 38 East
Suite 501
Cherry Hill, NJ 08002

RE: McBride v. Saginario et al. 1:19-cv-17196

Dear Mr. Kelly,

Judge Schneider was very clear that he expects professionalism from all parties to this
litigation. Your client’s repeated failure to adhere to this request is patently evident. Mr.
Saginario’s screamed at me during a recorded meeting of Washington Township’s
governing body. Mr. Saginario continues to refuse to use my professional stature which
was discussed at length on the June 25 status conference. Judge Schneider stated that
he wanted all parties to focus on the core issues of the case. I believe your client’s
continued misbehavior is directly related to the core issues of this case.

As to your client, Mr. Saginario, your client continues to practice law in a manner that
violates my civil rights. He authored a letter denying my request to attend council
meetings in a virtual capacity. I am uncomfortable with Washington Township’s non-
compliance with CDC guidelines for coronavirus abatement. In that letter, the basis of
denial was because I did not state what my medical condition is. That, in and of itself, is
a basic violation of my civil rights. Again, violation of my civil rights is a core issue in the
case for which you represent Mr. Saginario and caused me to communicate with you.

Your threats of litigation and/or sanctions on behalf of your client are baseless. Mr.
Saginario is an appointed public official. It is my opinion that your client is acting in an
unprofessional manner by his continued non-compliance with the professionalism
expectations set forth by Judge Schneider and his willful denial of a reasonable
accommodation that he ghost wrote for the Washington Township Clerk. Please see NJ
Rev Stat § 2A:15-59.1 (2013).

Let me remind you that your client’s continued representation of Washington Township
is exceedingly foolhardy. There are many other attorneys at Capehart and Scatchard
who provide services to Washington Township under the agreement made by Mr.
Saginario. There is absolutely no reason for him to be involved.

Allow me to close by reminding you that Rule 15, under which my proposed amended
complaint is being considered is a liberal rule. I take great pride in the fact that three
Case 1:19-cv-17196-NLH-JS Document 217 Filed 12/01/20 Page 2 of 2 PageID: 2508




attorneys, including two admitted to the District of New Jersey, reviewed the complaint
against the opinion of Judge Hillman. Each found the complaint to comply with the
terms set forth in Judge Hillman’s opinion. If Judge Schneider agrees in whole or in
part, the case is reinstated. Your posturing, including the threats of frivolous litigation
and/or sanctions is not going to not have the outcome you expect.

I offered previously to talk out this matter over dinner at my expense. The offer was and
is sincere. The offer still stands, with appropriate social distancing of course. You pick
the restaurant and I’ll cover the check.

Very truly yours,


Brian McBride
Plaintiff Pro Se
86 Goodwin Parkway
Sewell, NJ 08080
(856) 352-2995

Cc: Honorable Joel Schneider, USMJ
James Birchmeier, Esq.
